Citation Nr: 0107785	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  00-01 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a certificate of eligibility for specially 
adapted housing, or a special home adaptation grant.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from August 1970 to August 
1973.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1999 rating decision issued 
by the Atlanta, Georgia Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The appellant's service-connected disabilities are 
productive of pain and an unsteady gait, but he is able to 
ambulate short distances with the help of a cane for balance.

3.  The appellant is currently service-connected for the 
following disabilities: degenerative joint disease of the 
lumbar spine, rated as 60 percent disabling; postoperative 
right knee, rated as 40 percent disabling; and traumatic 
degenerative joint disease of the left knee, rated as 10 
percent disabling.  His current combined disability rating is 
80 percent and he was awarded a total rating based on 
individual unemployability in June 1997.

4.  The appellant is not entitled to compensation for a 
permanent and total service connected disability due to 
blindness in both eyes with 5/200 visual acuity or less, or 
that involves the anatomical loss or loss of use of both 
hands.

5.  Neither ankylosis of a knee or hip is demonstrated, nor 
is a lower extremity shown to be shortened 3 1/2 inches or 
more due to a service connected disability.

6.  Complete paralysis of the external popliteal nerve due to 
a service connected disability causing foot drop is not 
shown.

7.  It has not been shown that due to a service connected 
disability, the appellant has the anatomical loss or loss of 
use of a foot, nor is functioning of a foot shown to be so 
limited due to a service connected disability that the 
appellant would be equally well-served by an amputation below 
the knee with use of a suitable prosthetic appliance.


CONCLUSION OF LAW

The criteria for a certificate of eligibility for specially 
adaptive housing or for a special home adaptation grant have 
not been met.  38 U.S.C.A. § 2101 (West 1991), Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); 38 C.F.R. 
§§ 3.102, 3.350, 3.809, 3.809a, 4.63 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the specially adapted housing 
and special home adaptation grant claims have been properly 
developed and that no useful purpose would be served by 
remanding said issues with directions to provide further 
assistance to the appellant.  There is no indication that 
more recent, relevant medical records exist that would 
indicate a greater degree of severity with respect to the 
service-connected disabilities than those already of record.  
Thus, the Board concludes that the evidence is sufficient for 
reaching a fair and well-reasoned decision with respect to 
the issues on appeal, and that the duty to assist appellant 
has been satisfied.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).

The appellant is claiming entitlement to a certificate of 
eligibility for specially adaptive housing, or a special home 
adaptation grant, on the basis that his service-connected 
disabilities cause him to require a cane or crutches, or some 
other appliance in order to ambulate without falling.  In 
March 2000, the appellant provided information at an informal 
hearing conducted at the RO; he appeared at the hearing using 
two crutches.  The appellant indicated that he felt that the 
severity of his service-connected disabilities caused him to 
be unable to ambulate or walk without the use of a cane or 
crutches, or some other device.  He reported that he always 
wore a brace on the left leg and that he used crutches or a 
cane to walk.  He described difficulty climbing two or three 
stairs, difficulty when rising from a seated position and the 
inability to drive for more than a short distance.  He also 
stated that he had problems with balance and perception which 
he attributed to his service connected disabilities.

Service connection is presently in effect for the following 
disabilities: degenerative joint disease of the lumbar spine, 
rated as 60 percent disabling; postoperative right knee, 
rated as 40 percent disabling; and traumatic degenerative 
joint disease of the left knee, rated as 10 percent 
disabling.  His current combined disability rating is 80 
percent and he was awarded a total rating based on individual 
unemployability in June 1997.

I.  Specially Adapted Housing.

The appellant requested a certificate of eligibility for 
assistance in acquiring specially adapted housing when he 
filed VA Form 26-4555 in July 1999.  A certificate of 
eligibility for assistance in acquiring specially adapted 
housing may be provided to a veteran "in acquiring a suitable 
housing unit with special fixtures or movable facilities made 
necessary by the nature of the veteran's disability, and 
necessary land therefor."  38 U.S.C.A. § 2101(a).  Assistance 
in acquiring specially adapted housing may be extended to a 
veteran who is entitled to compensation for permanent and 
total disability due to:

(1) the loss, or loss of use, of both lower extremities, such 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair, or

(2) blindness in both eyes, having only light perception, 
plus the anatomical loss or loss of use of one lower 
extremity, or

(3) the loss or loss of use of one lower extremity together 
with residuals of organic disease or injury, which so affect 
the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair, or

(4) the loss or loss of use of one lower extremity together 
with the loss or loss of use of one upper extremity, which so 
affect the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair.

38 C.F.R. § 3.809(b).

The phrase "preclude locomotion" means the necessity for 
regular and constant use of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible.  38 C.F.R. 
§ 3.809.

Loss of use of a hand or foot is defined as no effective 
function remaining other than that which would be equally 
well served by an amputation stump at the site of election 
below the elbow or knee with use of a suitable prosthetic 
appliance.  38 C.F.R. § 3.350.  The determination will be 
made on the basis of the actual remaining function, whether 
the acts of grasping, manipulation, etc., in the case of the 
hand, or of balance, propulsion, etc., in the case of a foot, 
could be accomplished equally well by an amputation stump 
with prosthesis.  38 C.F.R. § 3.350(a)(2)(i).  

Examples under 38 C.F.R. § 3.350(a)(2) and 38 C.F.R. § 4.63 
which constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of 3 1/2 inches or more.  Also considered as loss 
of use of a foot under 38 C.F.R. § 3.350(a)(2) is complete 
paralysis of the external popliteal (common peroneal) nerve 
and consequent foot drop, accompanied by characteristic 
organic changes, including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve.  Under 38 C.F.R. § 4.124a, 
Diagnostic Code 8521, complete paralysis also encompasses 
foot drop and slight droop of the first phalanges of all 
toes, an inability to dorsiflex the foot, loss of extension 
(dorsal flexion) of the proximal phalanges of the toes, loss 
of abduction of the foot, weakened adduction of the foot, and 
anesthesia covering the entire dorsum of the foot and toes.

Review of the VA outpatient medical records dated between 
1998 and 2000 reveals that the appellant was noted to be 
either ambulatory or ambulatory with cane on multiple visits.  
One mention of use of a brace is found in an April 1998 
clinic note, although an October 1999 note indicated that the 
appellant should use crutches or braces and a cane.  A 
November 1998 VA emergency room note indicated that the 
appellant's strength was full in both legs.  An April 1999 
note indicates full motor testing.  An October 1999 note 
indicates that the appellant had been treated at Humana in 
December 1998 after a motor vehicle accident which aggravated 
his back pain.  On physical examination, the appellant 
demonstrated 5/5 strength in both lower extremities and the 
only gait abnormality noted was that he walked with a cane.  
The appellant was noted to deny any weakness or paresthesia.  
A December 1999 note states that the appellant needed to use 
a walking cane due to the osteoarthritis in both knees.

In August 2000, the appellant underwent a VA medical 
examination.  He complained of constant pain in the knees and 
back that increased with movement, walking and weightbearing.  
He said that he was unable to ambulate without the aid of a 
cane and crutches and that he had to hold onto something to 
ambulate.  He also said that he did not drive.  On physical 
examination, the right leg measured 37.5 inches in length and 
the left was 39 inches in length.  No abnormal shoe pattern 
was observed.  There were no atrophy or muscle spasms in the 
lower extremities.  Some limitation of motion was noted in 
each knee and the lumbar spine.  The examiner stated that the 
appellant could only take steps without the crutches/cane 
with great difficulty.  This was attributed to difficulty in 
weightbearing from the pain.

The Board finds that the appellant has not met the 
requirements to receive assistance in acquiring specially 
adapted housing under 38 U.S.C.A. § 2101(a).  As outlined 
above, a pre-requisite for an award of a certificate of 
eligibility for assistance in acquiring specially adapted 
housing is an award of compensation for permanent and total 
disability due to any of the four situations listed at 
38 C.F.R. § 3.809(b).  There is no dispute that the appellant 
has not lost any of his extremities or that he is blind in 
either eye, but the appellant has presented argument, along 
with medical evidence, that he has an unsteady gait and that 
he cannot ambulate without use of a cane, or crutches, or 
some other appliance.  

Applying the pertinent legal criteria to the facts and 
contentions summarized above, while the Board does not 
dispute the significant nature of the service connected 
disabilities, as is reflected by the ratings currently 
assigned for these disabilities, it is not shown that the 
service-connected disabilities have resulted in a loss of use 
of either lower extremity that precludes locomotion without 
the aid of braces, crutches, canes, or a wheelchair.  As 
support for this conclusion, it is noted that the August 2000 
VA examination findings summarized above do not reflect such 
severe service-connected disability as to lead to the 
conclusion that the appellant is not capable of walking and 
the VA outpatient records dated between 1998 and 2000 reflect 
that the appellant is able to ambulate, albeit with a cane.  
The objective evidence of record also does not indicate that 
there is ankylosis, or foot drop caused by a service-
connected disability as would be required to warrant a 
finding of "loss of use" under 38 C.F.R. § 4.63, nor has it 
been contended or shown that the appellant is blind in either 
eye.  While the service-connected disability includes 
shortening of the right leg of 1.5 inch, shortening of this 
extremity would have to be 3.5 inches or more for "loss of 
use" to be shown as defined by regulation.  Thus, the Board 
finds that an allowance of the appellant's claim under the 
provisions of 38 U.S.C.A. § 2101(a) and 38 C.F.R. § 3.809(b) 
is not warranted.

The Board has considered the appellant's argument that he 
must use a cane or crutches and has therefore effectively 
lost the use of his lower extremities.  However, the Board 
still must conclude that the evidence does not show that he 
has a loss of actual remaining function of one or both of his 
legs or feet due to his service-connected disabilities such 
that he would be equally well served by an amputation stump 
at the site of election below either knee, with use of a 
suitable prosthesis.  See 38 C.F.R. §§ 3.350(a)(2)(i), 4.63.  

Although the appellant is in receipt of a total disability 
rating, his particular combination of disabilities does not 
fit within the specific requirements set forth in 38 U.S.C.A. 
§ 2101(a) and 38 C.F.R. § 3.809.  In other words, the record 
does not indicate that the appellant is service connected for 
or in receipt of a permanent and total disability evaluation 
for any of the four disability scenarios listed at 
38 U.S.C.A. § 2101(a) and 38 C.F.R. § 3.809(b).  Since the 
evidence does not show that the permanent and total 
disability evaluation was due to one of the criteria listed 
in 38 U.S.C.A. § 2101(a) and 38 C.F.R. § 3.809(b), the 
preponderance of the evidence is against the claim of 
entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing.

II.  Special Home Adaptation Grant.

When entitlement to specially adapted housing is not 
established, a veteran may qualify for a special home 
adaptation grant under the provisions of 38 U.S.C.A. 
§ 2101(b).  Assistance in acquiring special home adaptations 
is available to a veteran who does not qualify for specially 
adapted housing under 38 U.S.C.A. § 2101(a), but who is 
entitled to compensation for permanent and total disability 
which is due to blindness in both eyes with 5/200 or less 
visual acuity or includes the anatomical loss or loss of use 
of both hands.  38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a.  

As noted above, no allegations with regard to blindness have 
been made, nor does the evidence demonstrate blindness in 
either eye.  With respect to the "loss of use" of both hands, 
it has not been contended that there is loss of use of a hand 
due to a service-connected disability.  The contentions and 
testimony principally have been limited to disability in the 
lumbar spine and lower extremities said to have resulted in 
the appellant being unable to walk without the use of 
crutches or a cane.  Thus, the Board finds that the 
"negative" evidence outweighs the "positive" evidence as to 
entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 2101(b) and 38 C.F.R. § 3.809a.

Accordingly, the Board finds that the criteria for 
entitlement to a certificate of eligibility for assistance in 
acquiring a special home adaptation grant are not met and, 
therefore, the appellant's claim is denied.  38 U.S.C.A. 
§ 2101(b); 38 C.F.R. §§ 3.350(a)(2), 3.809a.


ORDER

Entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing under 38 U.S.C.A. 
§ 2101(a) is denied and entitlement to a certificate of 
eligibility for assistance in acquiring a special home 
adaptation grant under 38 U.S.C.A. § 2101(b) is also denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

